12/30/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0512

                                         DA 20-0512
                                      _________________

 CHARLES J. HERINGER, III, as the Trustee of the
 CHARLES J. HERINGER, III, Trust, dated May 20,
 1999, as Amended and Restated; SHAWN A.
 SCHAFFER and KRISTY M. SCHAFFER; MICHAEL
 A. DiFRONZO; TRACIE E. PABST; MOOSE 59,
 LLC; and MOOSE DROOL PROPERTIES, LLC,

             Plaintiffs and Appellants,                            ORDER

       v.

 BARNEGAT DEVELOPMENT GROUP, LLC;
 RZLDZL, LLC; and John and Jane Does 1-10;

             Defendants and Appellees.
                                   _________________



       Upon consideration of Appellants’ unopposed Motion for Extension of Time, and
good cause shown, Appellant is hereby granted an extension of time until January 26, 2021,
within which to file and serve their reply brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                               December 30 2020